 



EXHIBIT 10.58

STEVENSON-WYDLER (15 USC 3710)
COOPERATIVE RESEARCH AND DEVELOPMENT
AGREEMENT (hereinafter “CRADA”) No. ORNL00-0579

Development of Economically Attractive Gas Centrifuge Machine and Process

BETWEEN

UT-Battelle, LLC
under its U.S. Department of Energy Contract
No. DE-AC05-00OR2275 hereinafter (“Contractor”)

AND

United States Enrichment Corporation
(hereinafter “Participant”),

both being hereinafter jointly referred to as the “Parties”

ARTICLE I: DEFINITIONS

      A.   “Government” means the United States of America and agencies thereof.
  B.   “DOE” means the Department of Energy, an agency of the United States of
America.
  C.   “Contracting Officer” means the DOE employee administering the
Contractor’s DOE contract.
  D.   “Generated Information” means information produced in the performance of
this CRADA.
  E.-1   “Proprietary Information” means information which embodies (i) trade
secrets or (ii) commercial or financial information which is privileged or
confidential under the Freedom of Information Act (5 USC 552 (b)(4)), either of
which is developed at private expense outside of this CRADA and marked as
Proprietary Information
  E-2   “Business Sensitive Information” means information which was transferred
to Participant pursuant to the USEC Privatization Act (P.L. 104-134) and marked
by Participant as Business Sensitive Information which embodies (i) trade
secrets or (ii) commercial or financial information which may be privileged or
confidential under the Freedom of Information Act (5 USC 552 (b)(4)), and will
be presumed to be appropriately marked and treated as such by DOE and
Contractor. However, DOE and Contractor reserve the right to challenge such
markings.
  F.   “Protected CRADA Information” means Generated Information which is marked
as being Protected CRADA Information by a Party to this CRADA and which would
have been Proprietary Information had it been obtained from a non-federal
entity.
  G.   “Subject Invention” means any invention of the Contractor or Participant
conceived or first actually reduced to practice in the performance of work under
this CRADA.
  H.   “Intellectual Property” means patents, Trademarks, copyrights, Mask
Works, Protected CRADA Information and other forms of comparable property rights
protected by Federal Law and other foreign counterparts.

1



--------------------------------------------------------------------------------



 

      I.   “Trademark” means a distinctive mark, symbol or emblem used in
commerce by a producer or manufacturer to identify and distinguish its goods or
services from those of others.
  J.   “Service Mark” means a distinctive word, slogan, design, picture, symbol
or any combination thereof, used in commerce by a person to identify and
distinguish its services from those of others.
  K.   “Mask Work” means a series of related images, however fixed or encoded,
having or representing the predetermined, three-dimensional pattern of metallic,
insulating or semiconductor material present or removed from the layers of a
semiconductor chip product; and in which series the relation of the images to
one another is that each image has the pattern of the surface of one form of the
semiconductor chip product. (17 USC 901(a)(2)).
  L.   “RD&D” means research, development and demonstration performed by the
Contractor and the Participant under this CRADA.
  M.   “Background Intellectual Property” means the Contractor-owned
Intellectual Property rights in the items identified by the Parties in
Appendix C-1, UT-Battelle (Contractor) Background Intellectual Property, which
items were conceived by Contractor or Contractor’s predecessor(s) outside of
this CRADA and not first actually reduced to practice under this CRADA. For
Contractor-owned inventions conceived outside of this CRADA and first actually
reduced to practice under this CRADA, Contractor will retain ownership of such
inventions and agrees to provide the Government with an irrevocable, exclusive,
paid-up, world-wide license with the right to sublicense, in the field of use of
uranium enrichment, unless preexisting licensing proposals, contractual
commitments or obligations preclude granting of such license by Contractor.
Although the Contractor-owned Intellectual Property Rights are presently
unclassified, new applications of such rights may become Classified Information
or Unclassified Controlled Nuclear Information during the performance of work
under this CRADA, subject to the DOE security and classification provisions
applicable to this CRADA. Licensing of Background Intellectual Property, shall
be the subject of separate licensing agreements. Background Intellectual
Properties are not Subject Inventions or DOE-Owned Related Intellectual Property
(See Article XXXIII).
  N.   Pursuant to 48 CFR 904.404(d) (1) and 48 CFR 952.204-2 the following
definitions are also noted:



  (1)   Definition of Classified Information. The term “Classified Information”
means Restricted Data, Formerly Restricted Data, or National Security
Information.
      (2)   Definition of Restricted Data. The term “Restricted Data” means all
data concerning (1) design, manufacture, or utilization of atomic weapons;
(2) the production of special nuclear material; or (3) the use of special
nuclear material in the production of energy, but shall not include data
declassified or removed from the Restricted Data category pursuant to
Section 142 of the Atomic Energy Act of 1954, as amended.
      (3)   Definition of Formerly Restricted Data. The term “Formerly
Restricted Data” means all data removed from the Restricted Data category under
section 142 d. of the Atomic Energy Act of 1954, as amended.
      (4)   Definition of National Security Information. The term “National
Security Information” means any information or material regardless of its
physical form or characteristics, that

2



--------------------------------------------------------------------------------



 





      is owned by, produced for or by, or is under the control of the United
States government that has been determined pursuant to Executive Order 12356 or
prior Orders to require protection against unauthorized disclosure, and which is
so designated.
      (5)   Definition of Special Nuclear Material (SNM). “SNM” means
(1) plutonium, uranium enriched in the isotope 233 or in the isotope 235, and
any other material which pursuant to the provision of Section 51 of the Atomic
Energy Act of 1954, as amended, has been determined to be special nuclear
material, but does not include source material or (2) any material artificially
enriched by any of the foregoing, but does not include source material.

      O.   Pursuant to 48 CFR 952.204-73 the following definitions are also
noted:

      (a)   “Foreign Interest” is defined as any of the following:
      (1)      A foreign government, foreign government agency, or
representative of a foreign government.
      (2)      Any form of business enterprise or legal entity organized,
chartered or incorporated under the laws of any country other than the United
States or its possessions and the trust territories;
      (3)      Any form of business enterprise organized or incorporated under
the laws of the U.S., or a State or other jurisdiction within the U.S., which is
owned, controlled, or influenced by a foreign government, agency, firm,
corporation, or person; or
      (4)      Any person who is not a U.S. citizen or national of the United
States.
  (b)   “Foreign Ownership, Control, or Influence (FOCI)” means the situation
where the degree of ownership, control, or influence over a contractor by a
foreign interest is such that a reasonable basis exists for concluding that
compromise of classified information or special nuclear material may result.

      P.   Pursuant to 10 CFR 1017.3 the following definitions are also noted:

        “Unclassified Controlled Nuclear Information (UCNI)” means certain
unclassified Government information prohibited from unauthorized dissemination
under Section 148 of the Atomic Energy Act as amended, such as information:

      (1)   Which concerns atomic energy defense programs;
  (2)   Which pertains to:

      (i)   The design of production facilities or utilization facilities;
  (ii)   Security measures (including security plans, procedures, and equipment)
for the physical protection of -

      (A)   Production or utilization facilities;
  (B)   Nuclear material contained in such facilities; or
  (C)   Nuclear material in transit; or

      (iii)   The design, manufacture, or utilization of any nuclear weapon
component if the design, manufacture, or utilization of such weapon or component
was contained in any information declassified or removed from the Restricted
Data category by the Assistant Secretary for Defense

3



--------------------------------------------------------------------------------



 

          Programs (or the head of the predecessor agency of the Department of
Energy) pursuant to Section 142 of the Atomic Energy Act; and

      (3)   Whose unauthorized dissemination, as determined by a Controlling
Official, could reasonably be expected to have a significant adverse effect on
the health and safety of the public or the common defense and security by
significantly increasing the likelihood of -

      (i)   Illegal production of nuclear weapons; or
  (ii)   Theft, diversion, or sabotage of nuclear materials, equipment or
facilities.

        “Controlling Official” means an individual authorized under 10 CFR
1017.7 (a) to make a determination that specific Government information is, is
not, or is no longer UCNI, such determination serving as the basis for
determinations by a Reviewing Official that a document or material contains,
does not contain, or no longer contains UCNI.
      “Reviewing Official” means an individual authorized under 10 CFR 1017.12
(a) to make a determination, based on guidelines which reflect decisions of
Controlling Officials, that a document or material contains UCNI.

      Q.   “Exceptional Circumstance Subject Invention” means any Subject
Invention in a technical field determined by DOE to be subject to an exceptional
circumstance under Section 35 USC 202 (a)(ii)

ARTICLE II: STATEMENT OF WORK

Appendix A, Statement of Work, is hereby incorporated into this CRADA by
reference.

ARTICLE III: TERM, FUNDING AND COSTS

      A.   The effective date of this CRADA shall be the latter date of (1) the
date on which it is signed by the last of the Parties hereto, (2) the date on
which it is approved by DOE, or (3) the date on which the advance funding
referred to in Article IIIE is received by the Contractor. The work to be
performed under this CRADA shall be completed within twelve (12) months from the
effective date.
  B.   The total value of this CRADA is $4,000,000. The Participant’s estimated
contribution to this effort is $4,000,000 (with $1,860,000 of that amount being
total funds-in to ORNL). The Government’s estimated contribution, which is
provided through the Contractor’s contract with DOE, is $0. Additionally, the
Participant’s funds-in contribution is usually subject to Federal Administrative
Charges in the amount of 3 percent. This charge for Participant is waived until
October 1, 2000, at which time its continuation will require the approval of the
DOE CFO. The total authorized amount to be expended on this CRADA by the
Contractor is $1,860,000, of which $0 is programmatic funds, and $1,860,000 is
funds-in from the Participant.
  C.   Neither Party shall have an obligation to continue or complete
performance of its work at a contribution in excess of its estimated
contribution as contained in Article III B above, including any subsequent
amendment.
  D.   Each Party agrees to provide at least thirty (30) days’ notice to the
other Party if the actual cost to complete performance will exceed its estimated
cost.

4



--------------------------------------------------------------------------------



 

      E.   The Participant will provide $310,000 in advanced funding at the
execution of this CRADA and then provide funding the first of each month
thereafter according to the schedule outlined in Appendix A, Statement of Work.
Failure by the Participant to provide funding as agreed in Appendix A will
result in the Contractor immediately stopping work.

ARTICLE IV: PERSONAL PROPERTY

All tangible personal property produced or acquired under this CRADA shall
become the property of the Participant or the Government depending upon whose
funds were used to obtain it. Such property is identified in Appendix A,
Statement of Work. Personal property shall be disposed of as directed by the
owner at the owner’s expense. All jointly funded property shall be owned by the
Government.

ARTICLE V: DISCLAIMER

THE GOVERNMENT, THE PARTICIPANT, AND THE CONTRACTOR MAKE NO EXPRESS OR IMPLIED
WARRANTY AS TO THE CONDITIONS OF THE RESEARCH OR ANY INTELLECTUAL PROPERTY OR
PRODUCT MADE, OR DEVELOPED UNDER THIS CRADA, OR THE OWNERSHIP, MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE OF THE RESEARCH OR RESULTING PRODUCT.
NEITHER THE GOVERNMENT, THE PARTICIPANT, NOR THE CONTRACTOR SHALL BE LIABLE FOR
SPECIAL, CONSEQUENTIAL OR INCIDENTAL DAMAGES ATTRIBUTED TO SUCH RESEARCH OR
RESULTING PRODUCT, INTELLECTUAL PROPERTY, OR PRODUCT MADE OR DEVELOPED UNDER
THIS CRADA.

ARTICLE VI: PRODUCT LIABILITY

Except for any liability covered by any indemnification under the Price Anderson
Act, 42 USC 2210, and any liability resulting from any negligent acts or
omissions of Contractor, Participant indemnifies the Government and the
Contractor for all damages, costs and expenses, including attorney’s fees,
arising from personal injury or property damage occurring as a result of the
making, using or selling of a product, process or service by or on behalf of the
Participant, its assignees or licensees, which was derived from the work
performed under this CRADA. In respect to this Article, neither the Government
nor the Contractor shall be considered assignees or licensees of the
Participant, as a result of reserved Government and Contractor rights. The
indemnity set forth in this paragraph shall apply only if Participant shall have
been informed as soon and as completely as practical by the Contractor and/or
the Government of the action alleging such claim and shall have been given an
opportunity, to the maximum extent afforded by applicable laws, rules, or
regulations, to participate in and control its defense, and the Contractor
and/or Government shall have provided all reasonably available information and
reasonable assistance requested by Participant. No settlement for which
Participant would be responsible shall be made without Participant’s consent
unless required by final decree of a court of competent jurisdiction.

For licenses granted or assignments made by Contractor to any third party in
Intellectual Property derived from Generated Information, such licenses shall
include the requirement that the third party shall indemnify the Government,
Contractor, and Participant for all damages, costs and expenses, including
attorney’s fees, arising from personal injury or property damage occurring as a
result of the making, using or selling of a product, process or service by or on
behalf of such third party, its assignees or licensees, provided however, such
third parties shall not be required to indemnify the Participant for any
negligent or intentional acts or omissions of the Participant.

5



--------------------------------------------------------------------------------



 



ARTICLE VII: OBLIGATIONS AS TO PROPRIETARY INFORMATION OR BUSINESS SENSITIVE
INFORMATION

      A.   If Proprietary Information or Business Sensitive Information is
orally disclosed to a Party, it shall be identified as such, orally, at the time
of disclosure and confirmed in a written summary thereof appropriately marked by
the disclosing party within thirty (30) days as being Proprietary Information or
Business Sensitive Information.
  B.   Each Party agrees to not disclose Proprietary Information or Business
Sensitive Information provided by another Party to anyone other than the CRADA
Participant and Contractor without written approval of the providing Party,
except to Government employees who are subject to the statutory provisions
against disclosure of confidential information set forth in the Trade Secrets
Act (18 USC 1905).
  C.   All Proprietary Information or Business Sensitive Information shall be
returned to the provider thereof, upon request by the disclosing Party at the
conclusion of this CRADA at the provider’s expense.
  D.   All Proprietary Information or Business Sensitive Information shall be
protected for a period of five (5) years from the date of execution of this
CRADA, unless and until such Proprietary Information or Business Sensitive
Information shall become publicly known without the fault of the recipient,
shall come into recipient’s possession without breach of any of the obligations
set forth herein by the recipient, or shall be independently developed by
recipient’s employees who did not have access to such Proprietary Information or
Business Sensitive Information.
  E.   In no case shall the Contractor provide Proprietary Information or
Business Sensitive Information of Participant to any person or entity for
commercial purposes, unless otherwise agreed to in writing by such Participant.
  F.   Obligations of the Parties with respect to protection of Classified
Information or Unclassified Controlled Nuclear Information shall survive as
required by DOE security and classification provisions until expressly relieved
of that obligation by the appropriate DOE classification authority.

ARTICLE VIII: OBLIGATIONS AS TO PROTECTED CRADA INFORMATION

      A.   Each Party may designate as Protected CRADA Information, as defined
in Article I, any Generated Information produced by its employees and, with the
agreement of the other Party, designate any Generated Information produced by
the other Party’s employees. All such designated Protected CRADA Information
shall be appropriately marked.
  B.   For a period of five (5) years from the date Protected CRADA Information
is produced, Parties agree not to further disclose such Protected CRADA
Information except:

      (1)   as necessary to perform this CRADA;
  (2)   as provided in Article XI [REPORTS AND ABSTRACTS];
  (3)   as requested by the DOE Contracting Officer to be provided to other DOE
facilities for use only at those DOE facilities with the same protection in
place; or
  (4)   as mutually agreed by the Parties in advance; or

6



--------------------------------------------------------------------------------



 

      (5)   as required to comply with the requirements of reporting and filing
Subject Inventions under Articles XIV and XVI.

      C.   The obligations of (B) above shall end sooner for any Protected CRADA
Information which shall become publicly known without fault of either Party,
shall come into a Party’s possession without breach by that Party of the
obligations of (B) above, or shall be independently developed by a Party’s
employees who did not have access to the Protected CRADA Information.
  D.   Obligations of the Parties with respect to protection of Classified
Information or Unclassified Controlled Nuclear shall survive as required by DOE
security and classification provisions until expressly relieved of that
obligation by the appropriate DOE classification authority.

ARTICLE IX: RIGHTS IN GENERATED INFORMATION

The Government shall have unlimited rights in all Generated Information produced
or provided by the Parties under this CRADA, except for information which is
disclosed in a Subject Invention disclosure being considered for patent
protection, protected as a mask work right, or marked as being copyrighted,
Protected CRADA Information, or Proprietary Information. The Government does not
have unlimited rights in the identified classes of information until their
respective periods of protection provided for in the Agreement have expired.

ARTICLE X: EXPORT CONTROL/FOREIGN OWNERSHIP, CONTROL OR INFLUENCE

      A.   THE PARTIES UNDERSTAND THAT MATERIALS AND INFORMATION RESULTING FROM
THE PERFORMANCE OF THIS CRADA MAY BE SUBJECT TO EXPORT CONTROL LAWS AND THAT
EACH PARTY IS RESPONSIBLE FOR ITS OWN COMPLIANCE WITH SUCH LAWS. THE PARTIES ARE
HEREBY PUT ON NOTICE THAT EXPORT OF SUCH MATERIAL AND INFORMATION FROM THE
UNITED STATES OR DISCLOSURE TO ANY NON-RESIDENT ALIEN MAY REQUIRE SOME FORM OF
EXPORT LICENSE FROM THE UNITED STATES GOVERNMENT. FAILURE TO OBTAIN NECESSARY
EXPORT LICENSES MAY RESULT IN CRIMINAL LIABILITY.
  B.   The Participant has a continuing obligation to provide the Contractor
written notice of any changes in the nature and extent of Foreign Ownership,
Control, or Influence over the Participant which would affect the Participant’s
answers to the previously completed FOCI certification. Participant asserts such
FOCI certification is on file with DOE.

ARTICLE XI: REPORTS AND ABSTRACTS

      A.   The Parties agree to produce the following deliverables:

      (1)   an initial abstract suitable for public release at the time the
CRADA is approved by DOE;
  (2)   other abstracts (final when work is complete, and others as substantial
changes in scope and dollars occur);
  (3)   a final report, upon completion or termination of this CRADA, to include
a list of Subject Inventions;

7



--------------------------------------------------------------------------------



 

      (4)   other topical/periodic reports where the nature of research and
magnitude of dollars justify; and
  (5)   computer software in source and executable object code format as defined
within the Statement of Work or elsewhere within the CRADA documentation.

      B.   It is understood that the Contractor has the responsibility to
provide the above information at the time of its completion to the DOE Office of
Scientific and Technical Information.
  C.   Participant agrees to provide the above information to the Contractor to
enable full compliance with paragraph B. of this Article.
  D.   It is understood that the Contractor and the Department of Energy have a
need to document the long-term economic benefit of the cooperative research
being done under this agreement. Therefore, the Participant acknowledges a
responsibility to respond to reasonable requests, during the term of this CRADA
and for a period of two (2) years thereafter from the Contractor for pertinent
information.

ARTICLE XII: PRE-PUBLICATION REVIEW

      A.   The Parties agree to secure pre-publication approval from each other
which shall not be unreasonably withheld or denied beyond thirty (30) days. The
only basis for not approving a publication shall be that it contains and would
disclose Proprietary Information or Protected CRADA Information or would create
potential statutory bars to filing the U.S. or corresponding foreign patent
applications, or would disclose Classified Information or Unclassified
Controlled Nuclear Information.
  B.   The Parties agree that neither will use the name of the other Party or
its employees in any promotional activity, such as advertisements, with
reference to any product or service resulting from this CRADA, without prior
written approval of the other Party.

ARTICLE XIII: COPYRIGHTS

      A.   The Parties may assert copyright in any of their Generated
Information except for Generated Information which discloses Classified
Information or Unclassified Controlled Nuclear Information. Assertion of
copyright generally means to enforce or give any indication of an intent or
right to enforce such as by marking or securing Federal registration.
  B.   Copyrights arising under this CRADA which are authored solely by
employees of Participant shall be owned by Participant.
      Where copyrights have been authored solely by employees of Contractor and
where DOE has granted Contractor the right to assert copyright, such copyrights
shall be owned by Contractor.
      For copyrights arising under this CRADA authored by employees of both
Parties, each Party shall have undivided rights in ownership of such copyrights,
provided the copyrights are generated with the intention that the Parties’
contributions be merged into inseparable or independent parts of a unitary
whole. Jointly owned rights in copyrights shall be without accounting.

8



--------------------------------------------------------------------------------



 

      C.   For Generated Information, the Parties acknowledge that the
Government has for itself and others acting on its behalf, a royalty-free,
nontransferable, nonexclusive, irrevocable worldwide copyright license to
reproduce, prepare derivative works, distribute copies to the public, and
perform publicly and display publicly, by or on behalf of the Government, all
copyrightable works produced in the performance of this CRADA, subject to the
restrictions this CRADA places on publication of Proprietary Information and
Protected CRADA Information.
  D.   For all copyrighted computer software produced in the performance of this
CRADA the Party owning the copyright will provide source code, an expanded
abstract as described in Appendix B, and the object code and the minimum support
documentation needed by a competent user to understand and use the software to
DOE’s Energy Science and Technology Software Center, P.O. Box 1020, Oak Ridge,
TN 37831. The expanded abstract will be treated in the same manner as Generated
Information in subparagraph C of this Article. The only basis for not providing
such source code and expanded abstract shall be that it contains or would
disclose Classified Information or Unclassified Controlled Nuclear Information.
  E.   The Contractor and the Participant agree that, with respect to any
copyrighted computer software produced in the performance of this CRADA, DOE has
the right, at the end of the period set forth in paragraph B of Article VIII
hereof and at the end of each two-year interval thereafter, to request the
Contractor and the Participant and any assignee or exclusive licensee of the
copyrighted software to grant a nonexclusive, partially exclusive, or sole
commercial license to a responsible applicant upon terms that are reasonable
under the circumstances, provided such grant does not cause a termination of any
licensee’s right to use the copyrighted computer software. If the Contractor or
the Participant or any assignee or exclusive licensee refuses such request, the
Contractor and the Participant agree that DOE has the right to grant the license
if DOE determines that the Contractor, the Participant, assignee, or licensee
has not made a satisfactory demonstration that it is actively pursuing
commercialization of the copyrighted computer software.
      Before requiring licensing under this paragraph E, DOE shall furnish the
Contractor/Participant written notice of its intentions to require the
Contractor/Participant to grant the stated license, and the
Contractor/Participant shall be allowed thirty (30) days (or such longer period
as may be authorized by the cognizant DOE Contracting Officer for good cause
shown in writing by the Contractor/Participant) after such notice to show cause
why the license should not be required to be granted.
      The Contractor/Participant shall have the right to appeal the decision by
the DOE to the grant of the stated license to the Invention Licensing Appeal
Board as set forth in paragraphs (b)-(g) of 10 CFR 781.65, “Appeals”.
  F.   The Parties agree to place copyright and other notices, as appropriate
for the protection of copyright in Generated Information which do not include
Classified Information or UCNI, in human readable form onto all physical media,
and in digitally encoded form in the header of machine readable information
recorded on such media such that the notice will appear in human readable form
when the digital data are off-loaded or the data are accessed for display or
printout.

ARTICLE XIV: REPORTING SUBJECT INVENTIONS

      A.   The Parties agree to disclose to each other and maintain in
confidence each and every Subject Invention which may be patentable or otherwise
protectable under the Patent Act sufficient to preserve U.S. and foreign filing
rights as necessary. The Parties acknowledge that the Contractor will disclose
all Subject Inventions to the DOE within two (2) months after the inventor first

9



--------------------------------------------------------------------------------



 

          discloses the Subject Invention in writing to the person(s)
responsible for patent matters of the disclosing Party. The Participant agrees
that it will promptly disclose its Subject Inventions to Contractor to
facilitate disclosure of such Subject Inventions by the Contractor to DOE within
the above stated period.
  B.   These disclosures should be in such detail as to be capable of enabling
one skilled in the art to make and use the Subject Invention under 35 USC 112.
The disclosure shall also identify any known actual or potential statutory bars,
i.e., printed publications describing the Subject Invention or the public use or
on sale of the Subject Invention in this country. The Parties further agree to
disclose to each other any subsequently known actual or potential statutory bar
that occurs for a Subject Invention disclosed but for which a patent application
has not been filed. All Subject Invention disclosures shall be marked as
confidential under 35 USC 205.

ARTICLE XV: TITLE TO SUBJECT INVENTIONS

Whereas the Participant and the Contractor have been granted the right to elect
to retain title to Subject Inventions, except those by the Contractor which are
Exceptional Circumstance Subject Inventions. For such Contractor Exceptional
Circumstance Subject Inventions the DOE will retain title. For all other Subject
Inventions wherein the Contractor and/or Participant have the right to obtain
title:

      A.   Each Party shall have the first option to elect to retain title to
any Subject Invention made by its employees where the Party has an ownership
interest in the Subject Invention. If a Party elects not to retain title to any
Subject Invention of its employees, then the other Party shall have the second
option to obtain title by assignment of such Subject Invention. The DOE shall
retain title to any Subject Invention which is not retained by any Party. Each
Party shall have the option to elect to retain title to its undivided rights in
any Subject Invention made jointly by employees of Contractor and employees of
Participant.
  B.   The Parties acknowledge that the DOE may obtain title to each Subject
Invention reported under Article XIV for which a patent application or
applications are not filed pursuant to Article XVI and for which any issued
patents are not maintained by any Party to this CRADA.
  C.   The Parties acknowledge that the Government retains a nonexclusive,
nontransferable, irrevocable, paid-up license to practice or to have practiced
for or on behalf of the United States every Subject Invention throughout the
world.
      Any patent license agreements shall be subject to all applicable DOE
classification and security restrictions as well as nonproliferation safeguards
including DOE certification and approval prior to field testing or deployment of
gas centrifuge technology or distribution of materials or information resulting
from this CRADA outside of DOE safeguarded facilities. The U.S. Competitiveness
Clause shall apply to all such Agreements.
      All disclosures of Subject Inventions and corresponding patent
applications shall be reviewed to determine whether they contain Classified
Information or Unclassified Controlled Nuclear Information in accordance with
established DOE standards and procedures and shall be subject to all applicable
classification and security restrictions including Secrecy Orders where
appropriate.

ARTICLE XVI: FILING PATENT APPLICATIONS

      A.   The Parties agree that the Party initially indicated as having an
ownership interest in any Subject Inventions (Inventing Party) shall have the
first opportunity to file U.S. and foreign patent applications. If the
Contractor or Participant does not file such applications within one year after

10



--------------------------------------------------------------------------------



 

          election, then the other Party to this CRADA exercising an option
pursuant to Article XV may file patent applications on such Subject Inventions.
If a patent application is filed by the other party (Filing Party), the
Inventing Party shall reasonably cooperate and assist the Filing Party, at the
Filing Party’s expense, in executing a written assignment of the Subject
Invention to the Filing Party and in otherwise perfecting the patent
application, and the Filing Party shall have the right to control the
prosecution of the patent application. The Parties shall agree between
themselves as to who will file patent applications on any joint Subject
Invention. The Parties shall share equally in the costs for the prosecution,
filing and maintenance of joint Subject Inventions where both Parties elect to
retain title to their undivided rights.
  B.   The Parties agree that DOE has the right to file patent applications in
any country if neither Party desires to file a patent application for any
Subject Invention. Notification of such negative intent shall be made in writing
to the DOE Contracting Officer within three (3) months of the decision of the
non-inventing party to not file a patent application for the Subject Invention
pursuant to Article XV, or not later than 60 days prior to the time when any
statutory bar might foreclose filing of a U.S. patent application.
  C.   A Party electing title or filing a patent application in the United
States or in any foreign country shall advise the other Party and the DOE if it
no longer desires to continue prosecution or retain title in the United States
or any foreign country. The other Party and then the DOE will be afforded the
opportunity to take title and retain the patent rights in the United States or
any such foreign country.
  D.   Every twelve (12) months from the date of the CRADA, each Party shall
deliver to the other Party interim reports listing the Subject Inventions, if
any, it has produced during the preceding twelve (12) month period. If a Party
has produced no Subject Invention for any twelve (12) month period, the Party’s
interim report for that period will explicitly state so.

ARTICLE XVII: TRADEMARKS

The Parties may seek to obtain Trademark/service mark protection on products or
services generated under this CRADA in the United States or foreign countries.
The Parties hereby acknowledge that the Government shall have the right to
indicate on any similar goods or services produced by or for the Government that
such goods or services were derived from and are a DOE version of the goods or
services protected by such Trademark/service mark with the Trademark/service
mark and the owner thereof being specifically identified. In addition, the
Government shall have the right to use such Trademark/service mark in print or
communications media.

ARTICLE XVIII: MASK WORKS

The Parties may seek to obtain legal protection for Mask Works fixed in
semiconductor products generated under this CRADA as provided by Chapter 9 of
Title 17 of the United States Code. The Parties hereby acknowledge that the
Government or others acting on its behalf shall retain a nonexclusive, paid-up,
worldwide, irrevocable, nontransferable license to reproduce, import, or
distribute the covered semiconductor product by or on behalf of the Government,
and to reproduce and use the Mask Work by or on behalf of the Government.

ARTICLE XIX: COST OF INTELLECTUAL PROPERTY PROTECTION

Each Party shall be responsible for payment of all costs relating to copyright,
Trademark and Mask Work filing, U.S. and foreign patent application filing and
prosecution, and all costs relating to maintenance fees for U.S. and foreign
patents hereunder which are owned by that Party. Government/DOE laboratory

11



--------------------------------------------------------------------------------



 



funds contributed as DOE’s cost share to a CRADA cannot be given to Participant
for payment of Participant’s costs of filing and maintaining patents or filing
for copyrights, Trademarks and Mask Works.

ARTICLE XX: REPORTS OF SUBJECT INVENTION USE

Participant agrees to submit, for a period of two (2) years and upon request of
DOE, a non-proprietary report no more frequently than annually on efforts to
utilize any Intellectual Property arising under the CRADA.

ARTICLE XXI: DOE MARCH-IN RIGHTS

The Parties acknowledge that the DOE has certain march-in rights to any Subject
Inventions in accordance with 48 CFR 27.304-1(g) and 15 USC 3710a (b)(1)(B) and
(C).

ARTICLE XXII: U.S. COMPETITIVENESS

The Parties agree that a purpose of this CRADA is to provide substantial benefit
to the U.S. economy.

In exchange for the benefits received under this CRADA, the Participant
therefore agrees to the following:

      A.   Products embodying Intellectual Property developed under this CRADA
shall be substantially manufactured in the United States;
  B.   Processes, services, and improvements thereof which are covered by
Intellectual Property developed under this CRADA shall be incorporated into the
Participant’s manufacturing facilities in the United States either prior to or
simultaneously with implementation outside the United States. Such processes,
services, and improvements, when implemented outside the U.S., shall not result
in reduction of the use of the same processes, services, or improvements in the
United States; and
  C.   The Contractor agrees to a U.S. Industrial Competitiveness clause in
accordance with its prime contract with respect to any licensing and assignments
of its intellectual property arising from this CRADA, except that any licensing
or assignment of its intellectual property rights to the Participant shall be in
accordance with the terms of Paragraphs A. and B. of this Article.

ARTICLE XXIII: ASSIGNMENT OF PERSONNEL

      A.   It is contemplated that each Party may assign personnel to the other
Party’s facility as part of this CRADA to participate in or observe the research
to be performed under this CRADA. Such personnel assigned by the assigning Party
shall not during the period of such assignments be considered employees of the
receiving Party for any purpose.
  B.   The receiving Party shall have the right to exercise routine
administrative and technical supervisory control of the occupational activities
of such personnel during the assignment period and shall have the right to
approve the assignment of such personnel and/or to later request their removal
by the assigning Party.
  C.   The assigning Party shall bear any and all costs and expenses with regard
to its personnel assigned to the receiving Party’s facilities under this CRADA.
The receiving Party shall bear facility costs of such assignments.

12



--------------------------------------------------------------------------------



 

      D.   Participant agrees that only employees and others acting on its
behalf who are U.S. citizens with proper security clearances and a valid “need
to know” will have access to Classified Information or UCNI in this CRADA, and
if any such employees or others acting on its behalf have dual citizenship,
those employees will be especially advised of the Export Control restrictions
applicable to this CRADA. Participant will also provide access to Classified
Information and UCNI to DOE and other Federal personnel as required by relevant
DOE security and classification provisions.

ARTICLE XXIV: FORCE MAJEURE

No failure or omission by Contractor or Participant in the performance of any
obligation under this CRADA shall be deemed a breach of this CRADA or create any
liability if the same shall arise from any cause or causes beyond the control of
Contractor or Participant, including but not limited to the following, which,
for the purpose of this CRADA, shall be regarded as beyond the control of the
Party in question: Acts of God, acts or omissions of any government or agency
thereof, compliance with requirements, rules, regulations, or orders of any
governmental authority or any office, department, agency, or instrumentality
thereof, fire, storm, flood, earthquake, accident, acts of the public enemy,
war, rebellion, insurrection, riot, sabotage, invasion, quarantine, restriction,
transportation embargoes, or failures or delays in transportation.

ARTICLE XXV: ADMINISTRATION OF CRADA

It is understood and agreed that this CRADA is entered into by the Contractor
under the authority of its prime contract with DOE. The Contractor is authorized
to and will administer this CRADA in all respects unless otherwise specifically
provided for herein. Administration of this CRADA may be transferred from the
Contractor to DOE or its designee with notice of such transfer to the
Participant, and the Contractor shall have no further responsibilities except
for the confidentiality, use and/or nondisclosure obligations of this CRADA.

ARTICLE XXVI: RECORDS AND ACCOUNTING FOR GOVERNMENT PROPERTY

The Participant shall maintain records of receipts, expenditures, and the
disposition of all Government property in its custody related to the CRADA.

ARTICLE XXVII: NOTICES

      A.   Any communications required by this CRADA, if given by postage
prepaid first class U.S. Mail addressed to the Party to receive the
communication, shall be deemed made as of the day of receipt of such
communication by the addressee, or on the date given if by verified facsimile.
Address changes shall be given in accordance with this Article and shall be
effective thereafter. All such communications, to be considered effective, shall
include the number of this CRADA.
  B.   The addresses, telephone numbers and facsimile numbers for the Parties
are as follows:

      Contractor:     Business Manager   Telephone: Technology Transfer and
Economic Development   (865) 574-4495 UT-Battelle, LLC   Facsimile: P. O. Box
2008   (865) 576-9465 Oak Ridge, Tennessee 37831-6499    

13



--------------------------------------------------------------------------------



 

      Participant:     J. William Bennett   Telephone: Vice President Advanced
Technology   (301) 564-3307 United States Enrichment Corporation   Facsimile No.
6903 Rockledge Drive   (301) 897-3143 Bethesda, Maryland 20817    

ARTICLE XXVIII: DISPUTES

The Parties shall attempt to jointly resolve all disputes arising from this
CRADA. If the Parties are unable to jointly resolve a dispute within a
reasonable period of time, the dispute shall be decided by the DOE Contracting
Officer, who shall reduce his/her decision to writing within sixty (60) days of
receiving, in writing, the request for a decision by either Party to this CRADA.
The DOE Contracting Officer shall mail or otherwise furnish a copy of the
decision to the Parties. The decision of the DOE Contracting Officer is final
unless, within one hundred and twenty (120) days, the Participant brings an
action for adjudication in a court of competent jurisdiction in the State of
Tennessee. To the extent that there is no applicable U.S. Federal law, this
CRADA and performance thereunder shall be governed by the law of the State of
Tennessee.

ARTICLE XXIX: ENTIRE CRADA AND MODIFICATIONS

      A.   It is expressly understood and agreed that this CRADA with its
Appendices contains the entire agreement between the Parties with respect to the
subject matter hereof and that all prior representations or agreements relating
hereto have been merged into this document and are thus superseded in totality
by this CRADA. This CRADA shall not be effective until approved by DOE.
  B.   Any agreement to materially change any terms or conditions of this CRADA
or the Appendices shall be valid only if the change is made in writing, executed
by the Parties hereto, and approved by DOE.

ARTICLE XXX: TERMINATION

This CRADA may be terminated by either Party upon thirty (30) days written
notice to the other Party. This CRADA may also be terminated by the Contractor
in the event of failure by the Participant to provide the necessary advance
funding, as agreed in Article III.

In the event of termination by either Party, each Party shall be responsible for
its share of the costs incurred through the effective date of termination, as
well as its share of the costs incurred after the effective date of termination,
and which are related to the termination. The confidentiality, use, and/or
nondisclosure obligations and provisions concerning Intellectual Property of
this CRADA shall survive any termination of this CRADA.

ARTICLE XXXI: (SECURITY OCT. 1987)

Pursuant to 48 CFR 904.404(d)(1) and 48 CFR 952.204-2, the following provisions
are also made a part of this CRADA:

      A.   Responsibility. It is the Contractor’s and Participant’s duty to
safeguard all Classified Information, special nuclear material (SNM), UCNI, and
other DOE property. The Contractor and Participant shall, in accordance with DOE
security regulations and requirements, be responsible for safeguarding all
Classified Information, UCNI, and protection against sabotage,

14



--------------------------------------------------------------------------------



 

          espionage, loss and theft, of the classified documents and material in
the Contractor’s and Participant’s possession in connection with the performance
of work under this CRADA. Except as otherwise expressly provided in this CRADA,
the Contractor and Participant shall, upon completion or termination of this
CRADA, transmit to DOE any classified matter or UCNI in the possession of the
Contractor or Participant or any person under the Contractor’s or Participant’s
control in connection with performance of this CRADA. If retention by the
Contractor or Participant of any classified or UCNI matter is required after the
completion or termination of the CRADA and such retention is approved by the
Contracting Officer, the Contractor or Participant will complete a certificate
of possession to be furnished to DOE specifying the classified or UCNI matter to
be retained. The certification shall identify the items and types of categories
of matter retained, the conditions governing the retention of the matter, and
the period of retention, if known. If the retention is approved by the
Contracting Officer, the security provisions of the CRADA will continue to be
applicable to the matter retained. Special nuclear material (SNM) will not be
retained after the completion or termination of the CRADA.
  B.   Regulations. The Contractor and Participant agree to conform to all
security regulations and requirements of DOE.
  C-G.   These definitions are included above in Sections N-P of Article I.
  H.   Security clearance of personnel. The Contractor or Participant shall not
permit any individual to have access to any Classified Information, except in
accordance with the Atomic Energy Act of 1954, as amended, Executive Order 12958
and 12968 and the DOE’s regulations or requirements applicable to the particular
level and category of Classified Information to which access is required.
  I.   Criminal liability. It is understood that disclosure of any Classified
Information relating to the work or services ordered hereunder to any person not
entitled to receive it, or failure to safeguard any Classified Information that
may come to the Contractor or Participant or any person under the Contractor’s
or Participant’s control in connection with work under this CRADA, may subject
the Contractor or Participant, its their agents, employees, or subcontractors to
criminal liability under the laws of the United States. (See the Atomic Energy
Act of 1954, as amended 42 U.S.C. 2011 et seq.; 18 U.S.C. 793 and 794; and E.O.
and 12968.)
  J.   Subcontractors and purchase orders. Except as otherwise authorized in
writing by the Contracting Officer, the Contractor and Participant shall insert
provisions similar to the foregoing in all subcontracts and purchase orders
under this CRADA.

ARTICLE XXXII: CLASSIFICATION (APR. 1984) AND UNCLASSIFIED CONTROLLED NUCLEAR
INFORMATION

      A.   Pursuant to 48 CFR 904.404(d)(2) and 48 CFR 952.204-70 the following
provisions are also made a part of this CRADA:
      In the performance of the work under this CRADA, the Contractor and
Participant shall ensure that an Authorized Original Classifier or Derivative
Classifier shall assign classifications to all documents, material, and
equipment originated or generated under the CRADA in accordance with
classification regulations and guidance furnished to the Contractor and
Participant by the DOE. Every subcontract and purchase order issued hereunder
involving the origination or generation of classified documents, material, or
equipment shall include a provision to the effect that in the performance of
such subcontract or purchase order, the subcontractor or supplier shall

15



--------------------------------------------------------------------------------



 

          ensure that an Authorized Original Classifier or Derivative Classifier
shall assign classifications to all such documents, materials, and equipment in
accordance with classification regulations and guidance furnished to such
subcontractor or supplier by the Contractor or Participant.
  B.   (1) Participant agrees that should it receive or generate any
Unclassified Controlled Nuclear Information it will abide by the restrictions
for its access, protection, and transmittal in accordance with 10 CFR 1017.
      (2) It is understood that any person who violates Section 148 of the
Atomic Energy Act or any regulation or order of the Secretary issued under
Section 148 of the Atomic Energy Act, including regulations regarding
Unclassified Controlled Nuclear Information, is subject to a civil penalty. The
Assistant Secretary for Defense Programs may recommend to the Secretary
imposition of this civil penalty, which shall not exceed $110,000 for each
violation.

ARTICLE XXXIII: DOE-OWNED RELATED INTELLECTUAL PROPERTY

The Participant acknowledges that there exists a series of DOE-owned invention
disclosures as well as DOE-owned patent applications related to the subject of
this CRADA which have been filed with the U.S. Patent Office (USPTO) by the
Department of Energy. Many of these have received Notice of Allowability from
the USPTO but patent issuance is being withheld pending declassification and
removal of Secrecy Orders. The processes and/or products disclosed and/or
claimed in these patent applications and/or disclosures may be disclosed and
identified to the Participant during the performance of this CRADA. The Parties
agree to refrain from disclosure to others, practice, or use of this Related
Intellectual Property except as required for performance under this CRADA.

Contractor hereby reaffirms that it does not presently own or control any of the
DOE-owned Related Intellectual Property. Contractor does not make any advance
representation as to what, if any rights to practice or license DOE’s Related
Intellectual Property might be granted to Contractor or Participant in the
future.

ARTICLE XXXIV: FACILITY CLEARANCE

NOTICES

Statute prohibits the award of a contract under a national security program to a
company owned by an entity controlled by a foreign government unless a waiver is
granted by the Secretary of Energy.

If the Participant has either a Department of Defense or Department of Energy
facility clearance, the Participant generally needs not resubmit the following
FOCI information unless specifically requested to do so, instead, provide your
DOE facility clearance code or your DOD assigned commercial and government
entity (CAGE) code.

      (a)   Use of the Certificate Pertaining to Foreign Interests, FOCI
Certification

      (1)   The work anticipated in this CRADA will require access to classified
information or special nuclear material. Such access will require a facility
clearance for the Participant and access authorizations (security clearances)
for Participant personnel working with the classified information or special
nuclear material. For such facility clearance the Participant has on file with
DOE a FOCI Certification.
  (2)   Information submitted by the Participant in response to the FOCI
Certification

16



--------------------------------------------------------------------------------



 

          shall be used solely for the purposes of evaluating FOCI and shall be
treated by the DOE, to the extent permitted by law, as business or financial
information submitted in confidence.
  (3)   Participant shall immediately submit to the Contractor and Contracting
Officer written notification of any changes in the extent and nature of FOCI
which could affect the Participant’s answers to the questions in the FOCI
Certification. Notice of changes in ownership or control which are required to
be reported to the Securities and Exchange Commission, the Federal Trade
Commission, or the Department of Justice shall also be furnished concurrently to
the Contractor and Contracting Officer.

      (b)   These definitions are included above in Section O of Article I.
  (c)   A “Facility Clearance” is an administrative determination that a
facility is eligible for access to classified information or special nuclear
materials. A Facility Clearance shall be based upon a determination that
satisfactory safeguards and security measures are afforded the activities being
performed at the facility. It is DOE policy that all Parties requiring access to
classified information or special nuclear material be processed for a Facility
Clearance at the level appropriate to the activities being performed at the
facility. Approval for a Facility Clearance shall be based upon:

      (1)   A Favorable foreign ownership, control, or influence
(FOCI) determination. This determination will be based upon the Participant’s
response to the questions in FOCI Certification and any supporting data provided
by the Participant. Prior to execution of the CRADA, the DOE must determine that
execution of a CRADA with the Participant will not pose an undue risk to the
common defense and security as a result of it’s access to classified information
or special nuclear material in the performance of the CRADA. The Contracting
Officer may require the Participant to submit such additional information as
deemed pertinent to this determination.
  (2)   A CRADA containing the appropriate security clauses.
  (3)   Approved safeguards and security plans which describe protective
measures appropriate to the classified activities being performed at the
facility.
  (4)   If access to nuclear materials is involved, an established Reporting
Identification Symbol code for the Nuclear Materials Management and Safeguards
Reporting System.
  (5)   For a facility to possess classified matter or special nuclear material
at its location, a survey conducted no more than 6 months before the facility
clearance date, with a composite facility rating of satisfactory.
  (6)   Appointment of a Facility Security Officer, and, if applicable, a
Materials Control and Accountability Representative. The Facility Security
Officer must possess an access authorization equivalent to the Facility
Clearance.

17



--------------------------------------------------------------------------------



 

      (7)   Access authorizations for key management personnel. Key management
personnel, who will be determined on a case-by-case basis, must possess access
authorizations equivalent to the level of the Facility Clearance.

      (d)   A Facility Clearance is required even for contracts which do not
require Participant’s offices to receive, process, reproduce, store, transmit,
or handle classified information or special nuclear material, but which require
DOE access authorizations for the Participant’s employees to perform work at a
DOE location. This type facility is identified as a non-possessing facility.
  (e)   Facility Clearances are required prior to the granting of an access
authorization under a contract.
  (f)   Except as otherwise authorized in writing by the Contracting Officer,
the Contractor and Participant shall insert provisions similar to the foregoing
in all subcontracts and purchase orders. Any subcontractors requiring access
authorizations for access to classified information or special nuclear material
shall be directed to provide responses to the questions in Standard Form 328 of
this provision directly to the local Office of Safeguards and Security cognizant
of the prime contract.

ARTICLE XXXV: AWARDS/COMPENSATION

Participant agrees that it will not assert a claim for pecuniary award or
compensation under the provisions of the Atomic Energy Act of 1954, as amended,
or apply for compensation or damage under Section 183 of 35 U.S.C. for any
damage caused by issuance of a secrecy order with respect to any invention or
discovery made or conceived in the course of or under this CRADA. In addition,
Participant understands that future commercialization efforts involving gas
centrifuge technology may be severely curtailed as a result of DOE
classification, safeguards and nonproliferation considerations and agrees that
it will not assert a claim for pecuniary award or compensation based on DOE or
Contractor actions arising out of such considerations.

ARTICLE XXXVI: UNDERSTANDING CONCERNING FUTURE LICENSING OF INTELLECTUAL
PROPERTY TO PARTICIPANT

It is the understanding of the Parties and DOE that, prior to or upon a decision
to proceed with commercial use of the gas centrifuge technology to enrich
uranium by Participant, DOE will provide Participant with at least a
nonexclusive license to DOE-owned Related Intellectual Property and any
Contractor-owned Intellectual Property in which DOE has been granted an
exclusive license with the right to sublicense (See Article I, Paragraph M) in
the field of use of gas centrifuge technology for the production of enriched
uranium. Separate license agreements between Contractor and Participant will
include any Contractor Subject Invention, and Contractor Background Intellectual
Property if there are no pre-existing licensing proposals, contractual
commitments or obligations by Contractor with a third party in such Background
Intellectual Property. Determinations concerning ownership of Contractor Subject
Inventions and negotiation of appropriate royalty provisions will be deferred
pending future commercialization decisions.

ARTICLE XXXVII: IDENTIFICATION OF CONTRACTOR BACKGROUND/DOE OWNED RELATED
INTELLECTUAL PROPERTY

The Contractor and DOE agree that efforts will be made to compile a complete
list of Contractor Background Intellectual Property and DOE-Owned Related
Intellectual Property which may be useful in

18



--------------------------------------------------------------------------------



 



performance of this CRADA and of possible interest to Participant for future
licensing in the event that a decision is made to proceed with commercial use of
the gas centrifuge to enrich uranium. Such list will be provided to Participant
no later than twelve (12) months from the date of execution of this Agreement.

FOR CONTRACTOR:

By: /s/ Janis E. Haerer

Name:         Janis E. Haerer                          

                    Director, Technology Transfer
Title:           and Economic Development      

Date: June 23, 2000

FOR PARTICIPANT:

By: /s/ J.W. Bennett

Name: J.W. Bennett

Title: Vice President, Advanced Technology

Date: June 30, 2000

19



--------------------------------------------------------------------------------



 



AMENDMENT A

To

COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT

(hereinafter “CRADA”) No. ORNL00-0579

Development of an Economically Attractive Gas Centrifuge Machine and Enrichment
Process

By and Between

UT-Battelle, LLC
Under its U. S. Department of Energy (DOE) Contract No. DE-AC05-00OR22725
(hereinafter “Contractor”)

And

USEC Inc. (hereinafter “Participant”)

both being hereinafter jointly referred to as the “Parties.”

The Parties agree to amend the CRADA No. ORNL00-0579 as follows:

      1.   Appendix A, Statement of Work dated June 30, 2000, is deleted and
replaced by Appendix A Statement of Work Amendment A attached hereto.
  2.   ARTICLE III, TERM FUNDING AND COSTS, Paragraph A, last sentence is
amended to read as follows:
      “The work to be performed under this CRADA shall be completed within
twenty-four (24) months from the effective date with an expiration date of
September 30, 2002.”
  3.   ARTICLE III, TERM FUNDING AND COSTS, Paragraph B is amended to read as
follows:
      The total value of this CRADA is $7,000,000. The Participant’s estimated
contribution to this effort is $7,000,000 (with a maximum $3,710,000 of that
amount being total funds-in to the Contractor). The Government’s estimated
contribution, which is provided through the Contractor’s contract with DOE, is
$0. Additionally, the Participant’s funds-in contribution is usually subject to
Federal Administrative Charges in the amount of 3 percent. This charge for
Participant has been waived until October 1, 2001, and upon approval of the DOE
CFO will continue to be waived until September 30, 2002. The total authorized
amount to be expended on this CRADA by the Contractor cannot exceed $3,710,000
of which $0 is programmatic funds, and $3,710,000 is funds-in from the
Participant.

1



--------------------------------------------------------------------------------



 

      4.   ARTICLE III, TERM FUNDING AND COSTS, Paragraph E is amended by
deleting the entire Paragraph E,
      “The Participant will provide $310,000 in advanced funding at the
execution of this CRADA and then provide funding the first of each month
thereafter according to the schedule outlined in Appendix A, Statement of Work.
Failure by the Participant to provide funding as agreed in Appendix A will
result in the Contractor immediately stopping work.”
      and adding the following new paragraph E,
      “The Contractor acknowledges the Participant has provided $310,000 in
advanced funding at the execution of this CRADA and then provided funding the
first of each month thereafter according to the schedule outlined in the
original Appendix A, Statement of Work. For the duration of Amendment “A” the
Participant will provide a minimum of $135,000 no later than the first of each
month. In the event additional expenditures are anticipated beyond such minimum,
Contractor will supply Participant with a funding request specifying the amount
the Participant needs to wire along with an explanation plus actual expenditures
from the previous month. Failure by the Participant to provide funding as agreed
will result in the Contractor immediately stopping work.”
  5.   ARTICLE IV, PERSONAL PROPERTY, is amended by deleting the first sentence,
      “All tangible personal property produced or acquired under this CRADA
shall become the property of the Participant or the Government depending upon
whose funds were used to obtain it.”
      and adding the following sentence at the beginning of the paragraph,
      “All tangible personal property used in the performance of this CRADA will
be presumed to be owned by the Government unless documentation is provided by
the Participant showing its funds were used to obtain it.”
  6.   ARTICLE VIII, OBLIGATIONS AS TO PROTECTED CRADA INFORMATION, Paragraph B
subparagraph (4) is amended by deleting the word “or” at the end of the
sentence.
  7.   ARTICLE VIII, OBLIGATIONS AS TO PROTECTED CRADA INFORMATION, Paragraph B
subparagraph (5) is amended by deleting the period “.” and adding “; or” at the
end of the sentence.
  8.   ARTICLE VIII, OBLIGATIONS AS TO PROTECTED CRADA INFORMATION, Paragraph B
is amended by adding the new sub paragraph (6) which reads as follows:
      "(6) as deemed necessary by the DOE to initiate a Government centrifuge
program. Use and disclosure, for commercial purposes, of Participant’s Protected
CRADA Information, during its period of protection, shall be for reasonable
compensation.”
 

2



--------------------------------------------------------------------------------



 

      9.   ARTICLE XXXVI, UNDERSTANDING CONCERNING FUTURE LICENSING OF
INTELLECTUAL PROPERTY TO PARTICIPANT, is amended by:

      (a)   changing the Article XXXVI title to “UNDERSTANDING CONCERNING FUTURE
LICENSING OF INTELLECTUAL PROPERTY TO PARTICIPANT AND BY PARTICIPANT” and,
  (b)   at the end of the paragraph adding the following sentences, “In the
event that DOE initiates a Government sponsored centrifuge program,
Participant’s Subject Inventions will be subject to the Government license as
set forth in Article XV of this Agreement. For subsequent nongovernmental use,
Participant agrees to license, for reasonable compensation to participants in
the Government program.”

      10.   ARTICLE XXVII, NOTICES, Paragraph B is amended by changing
Participant’s contact as follows:

      Participant:     Daniel P. Stout   Telephone: Director, Enrichment
Technology   (301) 564-3350 United States Enrichment Corporation Inc.  
Facsimile No: 6903 Rockledge Drive   (301) 564-3208 Bethesda, Maryland 20817    

      11.   ARTICLE XXXVII, IDENTIFICATION OF CONTRACTOR BACKGROUND/DOE OWNED
RELATED INTELLECTUAL PROPERTY, is amended by deleting the last sentence,
      “Such list will be provided to Participant no later than twelve (12)
months from the date of execution of this Agreement.”
      and adding the following sentence at the end of the paragraph,
      “Such list will be provided to Participant no later than one (1) month
after the completion or termination of this Agreement.”
  12.   New ARTICLE XXXVIII, is added as follows:
      “ARTICLE XXXVIII: WORK ASSIGNMENTS OF CONTRACTOR PERSONNEL IN THE EVENT OF
A GOVERNMENT CENTRIFUGE PROGRAM
      Participant acknowledges that in the event a future Government centrifuge
program is established, the Contractor has a right to assign employees to
perform similar or identical services as described in the statement of work for
other participants in that program as long as the Participant’s Proprietary
Information is not utilized.”
  13.   ARTICLE XXIX, ENTIRE CRADA AND MODIFICATIONS, is amended by adding new
paragraph “C” as follows:

      “C   Notwithstanding any other provision of this CRADA, this CRADA is
subject to the provisions of the Agreement between the U.S. Department of Energy
(“DOE”) and USEC Inc., (“USEC”), dated June 17, 2002 (the “Agreement of June 17,
2002”). In the event of

3



--------------------------------------------------------------------------------



 

          any inconsistency between the Agreement of June 17, 2002 and this
CRADA, the Agreement of June 17, 2002 shall take precedence.”

      14.   All other terms of the CRADA remain unchanged. This Amendment shall
be effective on the later of the dates of: (1) the signatures below or, (2)
until approved by DOE.



                IN WITNESS WHEREOF, the Parties have executed two originals of
this Amendment through their duly authorized representatives.

FOR CONTRACTOR:

By:        /s/ Janis E. Haerer                                     

Name:          Janis E. Haerer, Director                               

Title:   Technology Transfer and Economic Development

Date:        July 12, 2002                                     

FOR PARTICIPANT:

By:                /s/ Dennis Spurgeon                               

Name:                  Dennis Spurgeon                               

                           Executive Vice President
Title:                 and Chief Operating Officer                 

Date:        June 28, 2002                                     

4



--------------------------------------------------------------------------------



 



AMENDMENT B

To

COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT

(hereinafter “CRADA”) No. ORNL00-0579

Development of an Economically Attractive Gas Centrifuge Machine and Enrichment
Process

By and Between

UT-Battelle, LLC
Under its U. S. Department of Energy (DOE) Contract No. DE-AC05-00OR22725
(hereinafter “Contractor”)

And

USEC Inc. (hereinafter “Participant”)

both being hereinafter jointly referred to as the “Parties.”

The Parties agree to amend the CRADA No. ORNL00-0579 as follows:

      1.   Appendix A, Statement of Work “Amendment A,” is deleted and replaced
by Appendix A Statement of Work “Amendment B” attached hereto.
  2.   ARTICLE II, STATEMENT OF WORK, is amended by adding the following
sentence at the end of the paragraph:
      “The Parties recognize that Participant’s operations in buildings K-1600
and K-101 at the East Tennessee Technology Park in support of this CRADA do not
extend beyond January 2006 or such later date as may be provided in the DOE
lease for those buildings.”
  3.   ARTICLE III, TERM FUNDING AND COSTS, Paragraph A, last sentence is
amended to read as follows:
      “The work to be performed under this CRADA shall be completed within
eighty-four (84) months from the effective date.”
  4.   ARTICLE III, TERM FUNDING AND COSTS, Paragraph B is amended to read as
follows:
      The total value of this CRADA is $121,000,000. The Participant’s estimated
contribution to this effort is $121,000,000 (with a maximum $28,520,000 of that
amount being total funds-in to the Contractor). The Government’s estimated
contribution, which is provided through the Contractor’s contract with DOE, is
$0. Additionally, the Participant’s funds-in contribution is usually subject to
Federal Administrative Charges in the amount of three percent. This charge for
Participant is waived until June 30, 2003, at which time its continuation will
require approval of the DOE CFO. The total authorized amount to be expended on
this CRADA by the Contractor cannot exceed $28,520,000 of which $0 is
programmatic funds, and $28,520,000 is funds-in from the Participant.
  5.   ARTICLE III, TERM FUNDING AND COSTS, Paragraph E is amended by deleting
the entire Paragraph E,

1



--------------------------------------------------------------------------------



 

          “The Contractor acknowledges the Participant has provided $310,000 in
advanced funding at the execution of this CRADA and then provided funding the
first of each month thereafter according to the schedule outlined in the
original Appendix A, Statement of Work. For the duration of Amendment “A” the
Participant will provide a minimum of $135,000 no later than the first of each
month. In the event additional expenditures are anticipated beyond such minimum,
Contractor will supply Participant with a funding request specifying the amount
the Participant needs to wire along with an explanation plus actual expenditures
from the previous month. Failure by the Participant to provide funding as agreed
will result in the Contractor immediately stopping work.”
      and adding the following new paragraph E,
      The Participant will provide $750,000 in advanced funding at the execution
of this Amendment B and then provide $375,000 no later than the first of each
month thereafter according to the schedule in Appendix A, Statement of Work
“Amendment B.” Failure by the Participant to provide funding as agreed in
Appendix A will result in the Contractor immediately stopping work except that,
in the event that the Contractor is unable to provide the requisite appropriate
number of personnel, a corresponding reduction in funding by Participant will
not be considered a failure to provide funding.
  6.   ARTICLE IV, PERSONAL PROPERTY, is amended by deleting the first sentence,
      “All tangible personal property used in the performance of this CRADA will
be presumed to be owned by the Government unless documentation is provided by
the Participant showing its funds were used to obtain it.”
      and adding the following sentence at the beginning of the paragraph,
      “All tangible personal property produced or acquired under this CRADA
shall become the property of the Participant or the Government depending upon
whose funds were used to obtain it.”
  7.   ARTICLE XXIX, ENTIRE CRADA AND MODIFICATIONS, Paragraph C, is amended by
adding the following language at the end of the first sentence: “and any
modifications to the DOE-USEC June 17, 2002, Agreement that have been agreed to
in writing by the Parties.”

2



--------------------------------------------------------------------------------



 

      8.   ARTICLE XXIX, ENTIRE CRADA AND MODIFICATIONS, Paragraph C, is amended
by adding the following language at the end of the paragraph:     “A copy of the
Agreement is attached as Appendix D.”

      9.   ARTICLE XXVII, NOTICES, Paragraph B is amended by changing
Participant’s contact as follows:

      Participant:     Daniel P. Stout   Telephone: Director, Enrichment
Technology   (301) 564-3350 United States Enrichment Corporation Inc.  
Facsimile No: 6903 Rockledge Drive   (301) 564-3208 Bethesda, Maryland 20817    

      10.   ARTICLE XXXVI, UNDERSTANDING CONCERNING FUTURE LICENSING OF
INTELLECTUAL PROPERTY TO PARTICIPANT AND BY PARTICIPANT, is amended by deleting
the language “prior to or” in the first sentence of the paragraph, and

at the end of the paragraph deleting the last sentence:

“For subsequent nongovernmental use, Participant agrees to license, for
reasonable compensation to participants in the Government program.”

and at the end of the paragraph adding the following sentence:

“For subsequent nongovernmental use, Participant agrees to license to
participants in the Government program, pursuant to appropriate terms and
conditions, including reasonable compensation.”

      11.   Appendix D entitled:

“AGREEMENT BETWEEN THE U.S. DEPARTMENT OF ENERGY (“DOE”)
AND
USEC INC. (“USEC”)”



          is attached.

3



--------------------------------------------------------------------------------



 





          IN WITNESS WHEREOF, the Parties have executed two originals of this
Amendment through their duly authorized representatives.

FOR CONTRACTOR:

By: /s/ Lee L. Riedinger

Name: Lee L. Riedinger

Title: Deputy for Science and Technology

Date:                September 11, 2002                               

FOR PARTICIPANT:

By:                /s/ Dennis Spurgeon                               

Name:                  Dennis Spurgeon                               

                           Executive Vice President
Title:                 and Chief Operating Officer                 

Date:                September 11, 2002                               

4